DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. US-16/202,661. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to receiving a verification from a verification system indicating that a hash of a first computational model matches a hash of a second computational model and that the record of the first computational determination has been stored in a first distributed ledger.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 09/02/2021 have been fully considered but they are not persuasive. On pages 9-12 of applicant’s arguments/remarks, applicant submits that the prior art fails to teach the computational determination and model as recited in the claims, In response, examiner draws from applicant’s specification in Para 14 for the teaching of “computational model” and “computational determination”. Applicant disclosed that a computational model is . 
Applicant further submits that Ow fails to disclose a hash of the computational. In making the submission, applicant stated that Ow discloses a hash of the file folder transaction and metadata. In response, examiner explains that Ow discloses a hash the file folder transaction which is the claimed computational model. The transaction is the computational model and the outcome of the transaction (which is sharing the file) is the computational determination).  
Applicant further submits with respect to claim 2, that the prior art fails to disclose the feature of the computational model being a machine learning model. In response, as has been established above, Ow discloses an artificial intelligence feature of the transaction. The A.I component learns by collecting and parsing the transaction data. So the computational model (transaction) is a machine learning model and this clearly reads on the claimed subject matter.
With respect to claim 3 that was rejected with the same rationale as applied to claim 1, the determination (sharing of the file folder) includes the input of receiving the file folder and the output of storing and sharing the file folder with activities that can be performed on the folder. In light of the explanation above, the rejection is maintained as the prior art clearly anticipates the broadly claimed subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-3, 8-10 and 15-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ow et al. (US-20190324958).
a.	Referring to claims 1, 3, 8, 10, 15 and 17:
	Regarding claims 1, 3, 8, 10,, 15 and 17, Ow teaches a computer-implemented method comprising: receiving a first input from a user (Para 301…. file folder); producing a first computational determination utilizing a first computational model deployed in a production environment, wherein the first computational determination includes a first computational output that is based, at least in part, on the first input (Para 301….. computational transaction leading to the sharing of a received file folder); computing a hash of the first computational model using a cryptographic hash function (Para 301…. hash of the file folder); sending a record of the first computational determination to a verification system, wherein the record of the first computational determination includes the hash of the first computational model (Para 302…. sending a record of the hash to the blockchain); receiving a verification from the verification system indicating that the hash of the first computational model matches a hash of a second computational model and that the record of the first computational determination has been stored in a first distributed ledger (Para 303…. immutability of the stored hash and the generated hash); and in response to receiving the verification, providing the first computational output to the user (Para 303 and 304… providing output).  
a.	Referring to claims 2, 9 and 16:
	Regarding claims 2, 9 and 16, Ow teaches the computer-implemented method of claim 1, wherein the first computational model is a machine learning model (Para 36…. A.I model).  
Allowable Subject Matter
Claims 4-7, 11-14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854. The examiner can normally be reached Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IZUNNA OKEKE/Primary Examiner, Art Unit 2497